EXHIBIT 10.3

 

AMENDMENT NO. 1 TO SHARE EXCHANGE AGREEMENT

 

THIS AMENDMENT NO. 1 TO THAT CERTAIN SHARE EXCHANGE AGREEMENT (this
“Amendment”), dated as of March __, 2010, is entered into by and among INDUSTRY
CONCEPT HOLDINGS, INC., f/k/a YOUR WAY HOLDING CORP., a Colorado corporation
(“YWH”), INDUSTRY CONCEPTS LLC, a California limited liability company (“IC”)
and PRIMP LLC, a California limited liability company (“PRIMP’):

 

WHEREAS, the parties hereto entered into a Share Exchange Agreement dated as of
October 29, 2009, pursuant to which YWH did agree to acquire all of the issued
and outstanding member interests from both IC an Primp in exchange for shares of
YWH’s Common Stock, subject to receipt by YWH of audited financial statements
from IC and Primp that conformed with the financial condition as represented by
IC and Primp to YWH (the “Agreement”).

 

WHEREAS, the audited financial statements of IC failed to adhere to the
representations made by IC to YWH and YWH and IC have agreed to terminate the
provisions of the Agreement relating to the acquisition of IC by YWH and
relevant thereto, amend certain provisions of the Agreement as set forth herein;

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
other agreements contained in this Amendment, the parties hereto hereby agree to
amend the Agreement as follows:

 

1.         Defined Terms; Conflicting Documents. All references in the Agreement
to “EXCHANGING COMPANIES” shall be replaced by “Primp.” All references to the
plural shall be construed in the singular. All other capitalized terms used but
not defined herein shall have the meaning set forth in the Agreement. In the
event of any conflict between the Agreement and this Amendment, this Amendment
shall prevail and govern.

 

2.         Amendment to Section 1.3 Purchase Price. Section 1.3 is hereby
amended in its entirely, to read as follows: Purchase Price. The aggregate
purchase price (“Purchase Price”) for the Member Interest shall be Four Million
(4,000,000) shares of common stock of YWH (the “YWH Shares”). On the Effective
Date, the YWH Shares to be issued to the Members shall be issued to each
respective Member in proportion to their respective ownership of Primp as
described in Schedule 1.3.

 

          3.            Amendment to Section 2.7 Capitalization of Primp.
Section 2.7(b) of the Agreement is deleted in its entirety.

 

          4.            Section 8.1 Termination. Pursuant to Section 8.1(b) of
the Agreement, YWH hereby terminates the Agreement as the same pertains to IC.

 

--------------------------------------------------------------------------------

5.         Amendment to Section 9.11 Release of YWH by IC (new section): The
following provisions are hereby added to the Agreement as Section 9.11:

 

“In exchange for good and valuable consideration, the receipt of which is hereby
acknowledged, in settlement of all disputes, obligations, commitments, or
otherwise (“Consideration”) between YWH and IC arising out of events occurring
on or before the date set forth below (the “Execution Date”), the undersigned
and each of his/her/its heirs, legal representatives, assigns, officers,
directors, stockholders and affiliates (collectively the “Releasors”) releases
and discharges any and all claims or demands, of any type or description, for,
upon or by reason of any act, omission, transaction or occurrence up to and
including Execution Date, including, but not limited to, ANY NEGLIGENCE OF ANY
RELEASED PARTY PRIOR TO AND INCLUDING THE DATE SET FORTH ABOVE, whether known or
unknown, that have been asserted or could have been asserted against Your Way
Holding Corp. a Colorado corporation, Your Way Gourmet, Inc., a Colorado
corporation, and each of their respective officers, directors, agents, trustees,
administrators, attorneys, independent contractors, stockholders, employees, and
affiliates and assigns (whether acting as agents for any of them or in their
individual capacities) , as of the date below (collectively, the “Releasees”),
from any and all claims, demands, causes of action, and liabilities of any kind
whatsoever (upon any legal or equitable theory, whether contractual, common-law,
statutory, federal, state, local, or otherwise), whether known or unknown, by
reason of any act, omission, transaction or occurrence which Releasors ever had,
now have or hereafter can, shall or may have against Releasees up to and
including the Execution Date.

          Releasors represent and warrant that no other person or entity
presently has any interest in the claims, demands, obligations or causes of
action referred to in this General Release except as otherwise set forth herein
and that Releasors have the sole and exclusive authority to execute this General
Release and receive the consideration specified herein; and that Releasors have
not sold, assigned, transferred or otherwise disposed of any of the claims,
demands, obligations, or causes of action referred to in the General Release.
Releasors further agree that in the event that any of the persons or parties
released herein are subject to further claims by any third party, under any
actual or purported lien or right of subrogation, assignment or subrogation,
Releasors will fully indemnify and hold all of the Released Parties harmless
from any such claims and demands, including reasonable attorneys’ fees and
costs.

          The Releasors shall defend, indemnify and hold the Released Parties
harmless against and respect of any damage, loss, liability, cost or expense,
including reasonable attorneys fees, whether or not recoverable under applicable
state law, resulting or arising from or incurred in connection with any claim
made by Releasors as a result of executing this General Release.

          This General Release shall be binding upon and inure to the benefit of
the Parties, their executors, administrators, personal representatives, heirs,
successors and assigns.

 

This General Release may not be changed orally.

 

          The undersigned individually and on behalf of the Releasors represents
and warrants that he has had the opportunity to consult with an attorney before
signing this General Release and that he has had the opportunity to consider the
terms of this General Release. The undersigned

 

--------------------------------------------------------------------------------

further represents and warrants that he has read this General Release in its
entirety, fully understands all of its terms, and voluntarily assents to all
terms and conditions contained herein.

 

 

Nothing herein shall be construed as a release of Greg Lorber, individually.

 

The balance of the terms included in the Agreement shall remain as stated.

 

IN WITNESS WHEREOF, the parties hereby execute their signatures to this
Amendment, effective as of the date first written above.

 

INDUSTRY CONCEPT HOLDINGS, INC.

 

By:__s/Andrea J. Payne_________________________

Its:_Secretary_________________________________

 

INDUSTRY CONCEPTS LLC

 

By:__s/Greg Lorber____________________________

Its: Manager

 

 

 